                        UNITED STATES BANKRUPTCY COURT
                         NORTHERN DISTRICT OF ALABAMA
                               NORTHERN DIVISION

IN THE MATTER OF:                             )
James Wilson McMeans, Jr.                     )    CASE NO. 18-82525-CRJ-12
SSN: XXX-XX-4589                              )
                                              )    CHAPTER 12
                    DEBTOR                    )

                            TRUSTEE’S MOTION TO DISMISS

       COMES NOW, Michele T. Hatcher, the Trustee in the above styled case, and states:

1. The Debtor filed his petition for relief under Chapter 12 of the U.S. Bankruptcy Code on August 24,
2018 and his Third Amended Plan was confirmed on June 12, 2019.

2. Pursuant to the confirmed Plan, the Debtor was to commence paying annual installments to the
Trustee on or by December 30, 2019. The Debtor has failed to remit the first annual installment.

2. The Debtor is delinquent $14,216.06 in Plan payments through December, 2019.

3. Counsel for the Debtor was awarded a fee in the amount of $34,000 which was to be paid direct by
the Debtor to his Counsel.

       WHEREFORE, the Trustee moves that the subject case be dismissed.

       Done this 13th day of January, 2020.

                                                   /s/ Michele T. Hatcher
                                                   Michele T. Hatcher, Chapter 12 Trustee
                                                   PO Box 2382
                                                   Decatur, AL 35602
                                                   (256) 350-0442




Case 18-82525-CRJ12         Doc 191 Filed 01/13/20 Entered 01/13/20 14:24:13              Desc
                              Main Document    Page 1 of 2
                                 CERTIFICATE OF SERVICE

         I hereby certify that on January 13, 2020, I have served a copy or the foregoing on the parties
listed below by depositing the same in the United States Mail, postage prepaid and properly addressed,
or if the party being served is a registered participant in the CM/ECF System for the United States
Bankruptcy Court for the Northern District of Alabama, service has been made by a “Notice of
Electronic Filing” pursuant to FRBP 9036 in accordance with subparagraph II.B.4 of the Court’s
Administrative Procedures.

James Wilson McMeans, Jr.
205 Milton Rd.
Athens, AL 35611

Stuart M. Maples
Debtor’s attorney
200 Clinton Ave. W, Ste 1000
Huntsville, AL. 35801


                                                     /s/ Michele T. Hatcher
                                                     Chapter 12 Trustee




Case 18-82525-CRJ12         Doc 191 Filed 01/13/20 Entered 01/13/20 14:24:13                Desc
                              Main Document    Page 2 of 2
